 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MITCHELL THEOPHILUS                              No. 1:17-cv-00533-DAD-GSA (PC)
     GARRAWAY,
12
                        Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
             v.                                       RECOMMENDATIONS AND DENYING
14                                                    DEFENDANT MILLER’S MOTION FOR
     JACQUILINE CUIFO, et al.,                        SUMMARY JUDGMENT
15
                        Defendants.                   (Doc. Nos. 41, 96.)
16

17

18           Plaintiff Mitchell Garraway is a federal prisoner proceeding pro se and in forma pauperis

19   with this civil rights action brought pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388

20   (1971), and alleging a violation of his rights under the Eighth Amendment. The matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23           On March 4, 2020, the assigned magistrate judge issued findings and recommendations,

24   recommending that defendant Miller’s motion for summary judgment be denied. (Doc. Nos. 41,

25   96.) The findings and recommendation were served on both parties and contained notice that any

26   objections thereto were to be filed within fourteen (14) days of the date of service. (Id.) No

27   objections have been filed and the time in which to do so has now passed.

28   /////
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court concludes that the findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly:

 6          1.      The findings and recommendations issued on March 4, 2020 (Doc. No. 96) are

 7                  adopted in full;

 8          2.      Defendant Miller’s motion for summary judgment, filed on February 26, 2019

 9                  (Doc. No. 41), is denied; and

10          3.      The matter is referred back to the assigned magistrate judge for further

11                  proceedings.

12   IT IS SO ORDERED.
13
        Dated:     April 8, 2020
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
